Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
           The following is an examiner’s statement of reasons for allowance: 
       Applicant’s arguments, see pages 7-9 of the response, filed 02/18/2022, with respect to the rejection(s) of claims 1-3 and 6-8 under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Nozawa et al. (U.S. 2018/0143528; hereinafter “the Nozawa (528))/the rejection(s) of claims 1-8 and 19-20 are rejected under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Nozawa etal. (U.S. 2018/0259841; hereinafter “the Nozawa (841)/ the rejection(s) of claims 9, 11, 13-14, 16-17 under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841)/ the rejection(s) of claims 12, 15, 18 under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2018/0259841) in view of Bencher et al (US 2014/0327117) (particularly the arguments that 
the Nozawa (528) reference does not discloses or suggests a film corresponding to the first layer (containing silicon, nitrogen and oxygen) of amended claim 1/ the Nozawa (528) reference teaches away from a film corresponding to the first layer (containing silicon, nitrogen and oxygen) of amended claim 1 because in Nozawa, paragraph [0080] describes that the oxygen is excluded from the materials in the lower layer and paragraph [0079] stated that if oxygen is included in the material that forms the lower layer, the extinction coefficient k of the lower layer decreases more than that of other nonmetallic elements; the Nozawa (841) reference does not discloses or suggests a film corresponding to the first layer (containing silicon, nitrogen and oxygen) of amended claim 1/ the Nozawa (841) reference teaches away from a film corresponding to the first layer (containing silicon, nitrogen and oxygen) of amended claim 1 because in Nozawa (841), the film 2 ( corresponding to the claimed first layer) does not contain nitrogen and paragraph [0060] discloses that in order to significantly increase the ratio of the bonds between silicon and oxygen and the bonds between aluminum and oxygen in the film 2, the film 2 is formed of materials consisting of silicon, aluminum, and oxygen, and the presence of other elements is minimized) have been fully considered and are persuasive.  The rejection(s) of claims 1-9, 11-20, as set forth in the office action dated 12/06/2021 has been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713